Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-13-00711-CV

                                        IN RE Andre M. LARKINS

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: October 23, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 16, 2013, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP.

P. 52.8(a).


                                                          PER CURIAM




1
 This proceeding is brought pursuant to the Election Code with respect to a scheduled recall election in the City of
Cibolo, Texas. See TEX. ELEC. CODE ANN. § 273.061 (West 2010). The respondents are the Mayor and City Council
Members of the City of Cibolo, Texas.